DETAILED ACTION
The receipt is acknowledged of applicant’s after final amendment filed 08/15/2022, and request for RCE filed 08/18/2022. The after final amendment has been entered.

Claims 1, 4 and 7 are pending and examined on the merit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “method of treating disease states associated with an increased microbial activity”, and recites “diverting the pressurized air to an air outlet”. The claimed expressions are recited without partial or complete description of “disease states associated with microbial activity” or “diverting the pressurized air to an air outlet”. These recitations do not convey to one of ordinary skill in the art that applicants were in possession of the claimed subject matter. The specification does not meet the written description requirement for the claimed expressions because one of ordinary skill in the art can not recognize or understand the disease states associated with an increased microbial activity, or how to divert the pressurized air to an air outlet, and where this air outlet is present and where outlet air is diverted to? Is it diverted to the atmospheric air or to the patient? Claims employing limitations at the point of novelty, such as applicants’, neither provide those elements required to practice the inventions, nor “inform the public” during the life of the patent of the limits of the monopoly asserted.
The claimed  expression “disease state associated with an increase of microbial activity” encompasses myriad of diseases and conditions anywhere in the body involving microbial infection of any organ in the body that can be foot ulcer or myocarditis, etc., yet all treated with the claimed HOCl nebulization. Further claimed expression embrace treatment of any conditions and symptoms associated with microbial infection, e.g. fever, ulcers in any organ, etc. Applicants’ claimed expression represents only an invitation to experiment regarding all possible conditions of microbial activity and all associated conditions. 
Regarding the claimed expression “diverting the pressurized air to an outlet”, the expression does not assure one skilled in the art where the pressurized air is diverted? And where the outlet is located?
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. Such disclosure need not recite the claimed invention in haec verba, but it must do more than merely disclose that which would render the claimed invention obvious. Rochester, 358 F.3d at 923; Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566-67 (Fed.Cir.1997); see also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element"). 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void; Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement] is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations." Id. (citing Hyatt v. Boone, 146 F.3d 1348, 1353 (Fed.Cir. 1998)).  
Federal Circuit decision in Ariad Pharmaceuticals, Inc v. Eli Lilly. 598 F. 3d 1336 - Court of Appeals, Federal Circuit, 2010 – It explains that the written description requirement applies to both original and amended claims.  It had further explained that the test for written description is “possession as shown in the disclosure” and embraced past ways for judging the adequacy of the disclosure, including whether the specification discloses a representative number of species, sufficient structure, and/or a sufficient correlation of function to structure.  
What is adequate depends upon the context of the claimed invention. See Capon, 418 F.3d at 1358 ("The written description requirement must be applied in the context of the particular invention and state of the knowledge."). It further states that “We have articulated a variety of factors to evaluate the adequacy of the disclosure supporting "generic claims to biological subject matter." Id. at 1359. These factors include "the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue." Id”.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984). (Holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.’
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").	
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Goldan et al. (US 2010/0285151, of record), in view of Alimi et al. (US 2007/0196434, of record), Brennan et al. (US 4,146,578, of record), Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities”, of record), Denyer et al. (US 6,584,971, of record), and Crockford et al. (US 200302005229, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
transmitting pressurized air through the aqueous solution;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration; and
diverting the pressurized air to an air outlet upon determining the patient’s inspiration by sensing a pressure of the aqueous solution wihin the reservoir of a nebulizer;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Goldan teaches treating conditions characterized by infection and/or inflammation of nose and/or throat, especially antibiotic resistant organisms. The methods of the invention involve administering hypochlorous acid (HOCl) to the patient (abstract; ¶¶ 0004, 0018-0020, 0061, 0067). HOCl is administered in an aqueous solution consisting essentially of HOCl as active agent (¶¶ 0021, 0026). The composition is delivered as aerosol mist or steam or from a nebulizer (¶¶ 0032, 0074, 0076, 0089). The reference teaches treatment of infections caused by a variety of pathogens, such as, a bacterial agent, a viral agent, and/or a fungal agent (¶ 0062; table 2). Dilution of HOCl with saline is taught (¶¶ 0021, 0027-0030, 0059, 0080-0085; claim 24). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Goldan teaches HOCI solution delivered as aerosol mist or steam or from a nebulizer that suggests placing of the composition in a container of nebulizer, and teaches mist delivery that suggests particles, the references does not explicitly teach particles, as instantly claimed by claim 1. Goldan does not teach heating the HOCl solution as claimed by claim 1. While Goldan does not teach active ingredients in the antiseptic composition other than HOCl, the reference does not recite the expression “consists of HOCl” as claimed by claim 1. While Goldan teaches delivery from the mist from nebulizer, the reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”.
	 Alimi teaches treating sinusitis by administering an aqueous solution comprising hypochlorous acid (HOCI) (example 12; claims 43, 44 and 46; ¶¶ 0076, 0077, 0082-0086, 0088). The solution is administered to the upper respiratory airway in the form of mist by aerosolization, atomization, or nebulization to form droplets having diameter in the range of 0.1-100 micron, and preferably 1-10 microns (¶¶ 0009, 0010, 0041, 0136). The solution is delivered from chamber of nebulizer or aerosol. Nebulizer operated to eject droplets of the solution into a passing air stream (inspiration gas stream) which is generated by a recipient’s inhalation through the nebulizer (¶¶ 0042, 0044). Sinusitis is associated with, or caused by, microbial infection that can be treated with the aqueous solution comprising HOCI. Microbial infection includes viral, fungal, and bacterial infections (¶¶ 0038, 0129, 0194). Dilution of HOCI with saline is taught (¶¶ 0012, 0035).
Brennan teaches suitable temperature to vaporize HOCI is between 100-200°C. If the temperature of vaporizing is too low HOCI will remain in unstable droplet phase with undesired yield (col.3, lines 41-53).
Rutala teaches HOCI has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation. In a solution, it kills >99.9% of microbes, including coronavirus, in one minute (see the entire document, and in particular pages 600, 605).
Denyer teaches drug delivery apparatus comprising nebulizer has a structure for determining the duration of a pulse atomization during inspiration (abstract). The reference teaches drug delivery in droplet form from the apparatus to be inhaled by the patient and that is most appropriate to for elderly patients and children who have difficulty in using multidose inhaler. The apparatus deliver medication in times pulses for a proportion of patient inspiration phase of the breathing pattern. Determination of the length of pulse enables the proportion of the inhalation time during which atomization occurs to be extended 50%  of inspiration. This will result in the patient receiving their treatment in a shorter time, since it will take fewer breaths to deliver the required dose of medication. Figures 1-3 of the reference show one known nebulizer that provide timed pulse atomization during first 50% of inspiration. FIG. 3 shows the base 4 includes an inlet 5 through which air is supplied under pressure. The pressurized air is led via a tube 6 to a manifold 7 which controls the flow of pressurized air to an air outlet 8 which directs air into the atomizing section 3 shown in FIG. 2. The base 4 also includes a pressure sensor 9 which detects the pressure within the atomizing section 3 via a port 10. FIG. 2 shows air under pressure passes through the air outlet 8 of the base 4 and is conducted through a tubular post 11 to an atomizer nozzle 12 out of which the air issues under pressure. A deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. The passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. The medication 15 is atomized in the stream of air, and carried away in the stream of air below the rim of the baffle 14 and up through the mouthpiece 1 to a patient. The pressure sensor 9 in the base 4 monitors the breathing pattern of a patient, and on the basis of the breathing pattern, the manifold 7 is controlled to supply pressurized air to the atomizing section 3 only during the first 50% of an inhalation phase. (See the abstract; col.1, line 58 to col.2, line 4; col.2, lines 35-67, col.3, lines 1-5, 23-55; col.4, lines 23-50; col.5, lines 18-25;col.6, lines 45-60; col.9, lines 26-45; see also the Figures). 
Crockford teaches drug delivery device having considerable advantages  of increasing the patient compliance because the delivery device selectively delivers drug-laden air comprising a sensor for monitoring the breathing pattern of a patient; a controller arranged to control the drug delivery device to deliver drug-laden air in pulses which begin when the patient is monitored by the sensor to begin inhalation, the pulses having a duration which is adjusted by the controller on the basis of the monitored breathing pattern of the patient. Monitoring the breathing pattern reduces the cost of the drug, and also shortens the amount of time in which delivery must take place. It may require less than one third of the number of breaths to inhale the correct dose. In addition, because the device reacts to the patient in order to optimize the length of the pulse in which drug-laden air is delivered, the device is ideal for domiciliary use instead of use merely in hospital. FIG. 6 of the reference shows air under pressure passes through the air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure. A deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114. The passage of the pressurized air across the top of the tubular post 111 causes a drug 115 to be drawn up between the outer surface of the tubular post 111 and the inner surface of a sleeve 116 which surrounds the tubular post 111. The drug 115 is atomized in the stream of air, and carried away in the stream of air below the rim of the baffle 114 and up through the mouthpiece 101 to a patient. The pressure sensor 109 in the base 104 monitors the breathing pattern of a patient, and on the basis of the breathing pattern, the manifold 107 is controlled to supply pressurized air to the atomizing section 103 in pulses only during the first 50% of an inhalation phase so that drug delivery only occurs during that pulse. FIG. 8, shows the first operation, box 130 represents the patient starting to inhale. The timer records the time at which inhalation starts as shown in box 131, and during inhalation, a calculation is performed to predict the tidal volume of the patient as shown in box 133. Pulse time is calculated as shown in box 134, and the pulse time is adjusted, as shown in box 135 in the event that the pulse length would exhaust an accumulator from which is pressurized air is supplied to the nebulizer. The pulse of atomization occurs during inhalation, and after it has stopped, a calculation is carried out to determine what dose has been atomized. At the end of the breath as shown in box 138, details of the peak flow of the patient inhalation, and the duration of inhalation are recorded so that calculations determining pulse length may be made for subsequent breaths. (See abstract; ¶¶ 0015, 0019, 0051, 0052, 0065). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution consisting essentially of HOCl using aerosol or nebulizer as taught by Goldan, and atomize the solution into droplet having sizes to 0.1-100 µm as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of atomizing HOCl solution into particle to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that are successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention present invention to treat upper respiratory tract infection by delivering HOCI to the upper respiratory tract by atomization as taught by Goldan combined with Alimi, and heat HOCl in the device to a temperature between 100-200 oC as taught by Brennan. One would have been motivated to do so because Brennan teaches at such a temperature HOCl remains stable. One would reasonably expect successfully treating upper respiratory tract infection by delivering atomized heated stable HOCI to the upper respiratory tract by nebulizer.
Furthermore, one having ordinary skill in the art before the effective filing date of the present invention would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute.
Additionally, one having ordinary skill in the art before the effective filing date of the present invention would have delivered HOCl aqueous solution composition taught by the combination of Goldan, Alimi, Berman, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration using pressurized air to atomize the solution and further diverting the pressurized air to an outlet as taught y Denyer and Crockford. One would have been motivated to do so because Denyer teaches that such method of delivery and device provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer, and because Crockford teaches that such a method and device have considerable advantages of increasing the patient compliance and is ideal for domiciliary use instead of use merely in hospital. 
Regarding the conventional steps of claim 1, that the solution is placed in a reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Goldan and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of particles by aerosolization or nebulization to form droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by both Denyer and Crockford. 
Regarding the step of transmitting pressurized air through the reservoir of the nebulizer as claimed by claim 1, this is taught by both Denyer and Crockford. Denyer teaches passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. Further Crockford teaches air under pressure passes through air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure.
Regarding the step of diverting the pressurized air to an outlet as claimed by claim 1, this step is taught by Denyer and Crockford.  Denyer teaches deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. Further, Crockford teaches deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114.
Regarding using saline as claimed by claim 1, it is taught is taught by Goldan and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, both Goldan and Alimi teach treating fungal infection.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4, and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sampson et al. (US 2015/0196590, of record), Alimi et al. (US 2007/70196434, of record), Brennan et al. (US 4,146,578, of record), Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities” of record), Denyer et al. (US 6,584,971, of record), and Crockford et al. (US 200302005229, currently cited on PTO 892). 

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
transmitting pressurized air through the aqueous solution;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration; and
diverting the pressurized air to an air outlet upon determining the patient’s inspiration by sensing a pressure of the aqueous solution wihin the reservoir of a nebulizer;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Sampson teaches treating microbial infection by administering composition consisting essentially of hypochlorous acid (HOCl) through the nasal route or by inhalation using nebulizer or aerosol mist, to the nose, sinuses or throat (abstract; ¶¶ 0002, 0007, 0009-0011, 0016-0018, 0024, 0029, 0030, 0074). The composition is aqueous solution (¶¶ 0020, 0035). The composition is effective for treating viral infection, fungal infection and bacterial infection (¶¶ 0031, 0057, 0065, 0080). Dilution of HOCl with saline is taught (¶¶ 0020, 0027, 0095-0105, 0110). No other active ingredients taught by the reference. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Sampson teaches aerosol or nebulizer delivery of the HOCl that suggests placing composition in a container of nebulizer, and teaches mist delivery that suggests particles, the reference however does not explicitly teach particles as claimed by claim 1. The reference does not teach heating the HOCl solution as claimed by claim 1. While Sampson does not teach active ingredients in the aerosol other than HOCl, the reference does not recite the expression “consisting of HOCl” as claimed by claim 1. While Sampson teaches delivery from the mist from nebulizer, the reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”. 
The teachings of Alimi, Brennan Rutala, Crockford, Denyer and are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat disease associated with microbial infection of respiratory tract by administering mist solution consisting essentially of HOCl using aerosol or nebulizer as taught by Sampson, and atomize the solution into droplet sizes to 0.1-100 micron as taught by Alimi. One would have been motivated to do so because Alimi teaches suitability of particle of such sizes to be delivered to different areas of the respiratory tract. One would reasonably expect treating microbial infection of respiratory tract by administering mist solution comprising HOCl that is atomized to provide droplets having sizes between 0.1-100 µ that are successfully delivered to different areas of respiratory tract to the patient in need of such treatment.
Further one having ordinary skill in the art before the effective filing date of the present invention would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Furthermore, one having ordinary skill in the art would have used only solution of HOCl for nebulization to the patient without other active ingredients as taught by Rutala because Rutala teaches HOCI in a solution has rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and the solution of HOCl kills >99.9% of microbes including coronavirus in one minute.
Additionally, one having ordinary skill in the art before the effective filing date of the present invention would have delivered HOCl aqueous solution composition taught by the combination of Sampson, Alimi, Berman, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration using pressurized air to atomize the solution and further diverting the pressurized air to an outlet as taught y Denyer and Crockford. One would have been motivated to do so because Denyer teaches that such method and device of delivery provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer, and because Crockford teaches that such a method and device have considerable advantages of increasing the patient compliance and is ideal for domiciliary use instead of use merely in hospital.
Regarding the conventional steps of claim 1, that the solution is placed in a reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Sampson and Alimi teach all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of particles by aerosolization or nebulization to form droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by both Denyer and Crockford. 
Regarding the step of transmitting pressurized air through the reservoir of the nebulizer as claimed by claim 1, this is taught by both Denyer and Crockford. Denyer teaches passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. Further Crockford teaches air under pressure passes through air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure.
Regarding the step of diverting the pressurized air to an outlet as claimed by claim 1, this step is taught by Denyer and Crockford.  Denyer teaches deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. Further, Crockford teaches deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114.
Regarding using saline as claimed by claim 1, it is taught by Sampson and Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, Sampson Alimi teaches treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article by Rasmussen et al. (“Stabilized Hypochlorous Acid Disinfection for Highly Vulnerable Population”, of record), combined with the article by Rutala et al. (“Uses of Inorganic Hypochlorite (Bleach) in Health-Care Facilities” of record), Alimi et al. (US 2007/0196434, of record) Brennan et al. (US 4,146,578, of record), and Denyer et al. (US 6,584,971, of record), and Crockford et al. (US 200302005229, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a method of treating disease states associated with an increased microbial activity, the method comprising:
delivering an antiseptic solution to a patient, wherein the antiseptic solution is adapted for respirable delivery, consisting of the steps of:
placing the aqueous solution of the hypochlorous acid into a reservoir of a nebulizer;
transmitting pressurized air through the aqueous solution;
aerosolizing the aqueous solution of hypochlorous acid into particles; and
determining an average shape of a breathing pattern of the patient; and
delivering a timed pulse of atomization to the patient during the first 50 percent of the patient’s inspiration; and
diverting the pressurized air to an air outlet upon determining the patient’s inspiration by sensing a pressure of the aqueous solution wihin the reservoir of a nebulizer;
wherein the aqueous antiseptic solution consists a solution consisting of hypochlorous acid that is diluted with saline added to the aqueous solution, and heated to approximately 100-250oC.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Rasmussen teaches stable hypochlorous acid (HOCL) inactivates viruses and is capable of degrading infectivity of highly resistant prions while being safe to human tissues, including lung, and environmentally benign (abstract; second page of the provided reference, left column, first and second full paragraphs). HOCL eradicates pathogen including human viruses and fungi (third page, right column, last 2 paragraphs). Table 1 at page 4 shows more than 99.999% of viruses and fungi are eradicated.  HOCL is safe, and FDA had approved preparations used topically for eye and tooth infections, and nasal decontamination. Even if aerosolized HOCL is inhaled as dense fog during decontamination, it causes no adverse effect. Therefore, the reference suggests therapeutic use of HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant (page 5, paragraph bridging left and right columns, second full paragraph on right column of page 5).  The reference concludes in page 6 that: “Innate resistance to infection in humans depends on the production of HOCl as the front line of defense against microbial invasion. Our recognition that nature has provided for primacy of this compound in immune defense systems across the entire vertebrate sub-Phylum speaks well to its sustained power, speed, spectrum of action and reliability over eons of evolutionary change. It also accounts for the biocompatibility of HOCl, which must be swiftly neutralized in vivo to avoid the chemistry behind those attributes being turned against normal physiological components of cells and tissues.” The reference teaches “Brio HOCL™ is an isotonic solution of a physiologically appropriate salt concentration that contains approximately 9,000 ppm chlorine as NaCl, and 200 ppm HOCL. It’s produced through the biomechanical dispersing of electrical current across ultra-thin layers of salt water in bioreactors arrayed as alternating stacks of inverted Tesla chambers. The slow change from HOCL to Cl' over prolonged storage does not seriously affect the overall Cl" ion concentration, so that the performance characteristics are maintained while preserving the isotonic match with tissues and body fluids. Raman spectroscopic analysis (fig. 2) allows for both the demonstration of homogeneity and also the absence of detectable chlorine species other than HOCL in solutions prepared by this process” (Page 3, section (V)). No other active ingredients taught by the reference.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Rasmussen suggests therapeutic use of solution of HOCL to be nebulized topically to the larynx, trachea and alveoli as disinfectant, and teaches solution of HOCl, the reference however, does not explicitly teach aqueous solution of HOCL, and does not explicitly teach the steps of using nebulizer, atomizer or spray for delivering the solution as claimed by claim 1. The reference does not teach heating HOCl solution as claimed by claim 1. The reference does not explicitly teach the steps claimed by claim 1 of “determining the average shape of breathing pattern….” and “delivering timed pulse of atomization ….”.
The teachings of Rutala, Alimi, Brennan, Denyer and Crockford are previously discussed in this office action. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to eradicate microbial infection using HOCL as nebulized topical laryngeal, tracheal and alveolar disinfectant as taught by Rasmussen, and use solution of HOCl as the sole active in the solution as taught by Rutala and further use aqueous solution of HOCL as taught by Alimi. One would have been motivated to do so because Rutala teaches solution of HOCl kills >99.9% of microbes including fungi and corona virus in one minute due to its rapid broad disinfecting antimicrobial effect achieved by inhibition of key enzymatic reaction within cell and protein denaturation, and because Alimi teaches aqueous solution is stable for about a year and has the ability to kill many micro-organisms in the respiratory tract, and can be delivered by aerosols and nebulizers. One would reasonably expect eradicating respiratory microbial infection by administering HOCL aqueous solution to the respiratory tract by aerosol or nebulizer in a patient in need of such treatment, while the aqueous solution being stable on storage. 
Further one having ordinary skill in the art before the effective filing date of the present invention would have heated HOCl in the cartridge of the device as taught by the combination of Sampson and  Alimi to a temperature between 100-200 oC as taught by Brennan because Brennan teaches at such a temperature HOCl remains stable. 
Additionally, one having ordinary skill in the art before the effective filing date of the present invention would have delivered HOCl aqueous solution composition taught by the combination of Rasmussen, Alimi, Berman, and Rutala from nebulizer and determine the average shape of the breathing pattern of the patient and further deliver the HOCl aqueous solution by timed pulse atomization during the first 50% of the patient inspiration using pressurized air to atomize the solution and further diverting the pressurized air to an outlet as taught by Denyer and Crockford. One would have been motivated to do so because Denyer teaches that such method and device of delivery provide the most appropriate method for elderly patients and children who have difficulty in using multidose inhaler/nebulizer, and because Crockford teaches that such a method and device have considerable advantages of increasing the patient compliance and is ideal for domiciliary use instead of use merely in hospital. 
Regarding the conventional steps of claim 1, that the solution is placed in reservoir of nebulizer, and aerosolizing the solution into particles into the affected areas, Alimi teaches all the claimed steps including placing HOCL solution in a chamber of nebulizer to administer to the respiratory airway in the form of mist by aerosolization or nebulization by forming droplets. The claimed steps are conventional steps that all what is needed to nebulize a solution. It is inherent to place the solution of HOCl in a container and it is inherent to aerosolize the solution to form particles. Distributing the aerosolized particles is an inherent inevitable step that happens automatically after aerosolizing the solution without the need or effort from the user to distribute the particles into the respiratory tract. 
Regarding the steps of determining the average breathing pattern, and delivering timed pulse atomization to the patient, these are known steps and are taught by both Denyer and Crockford. 
Regarding the step of transmitting pressurized air through the reservoir of the nebulizer as claimed by claim 1, this is taught by both Denyer and Crockford. Denyer teaches passage of the pressurized air across the top of the tubular post 11 causes medication 15 to be drawn up between the outer surface of the tubular post 11 and the inner surface of a sleeve 16 which surrounds the tubular post 11. Further Crockford teaches air under pressure passes through air outlet 108 of the base 104 and is conducted through a tubular post 111 to an atomizer nozzle 112 out of which the air issues under pressure.
Regarding the step of diverting the pressurized air to an outlet as claimed by claim 1, this step is taught by Denyer and Crockford.  Denyer teaches deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. Further, Crockford teaches deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114.
Regarding using saline as claimed by claim 1, it is taught by Alimi references.
Regarding the claimed particle sizes claimed by claim 4 of 0.1-99 micron, Alimi teaches 0.1-100 micron that overlaps with the claimed range and preferably 1-10 microns that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding microbial agents claimed by claim 7, all the cited references teach treating fungal infection. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that amended claim 1 and its dependents require diverting the pressurized air to an air outlet upon determining the patient’s inspiration by sensing a pressure of the aqueous solution within the reservoir of a nebulizer. The Office Action alleges that Denyer teaches drug delivery apparatus comprising nebulizer has a structure for determining the duration of a pulse atomization during inspiration. Denyer, however, fails to teach or suggest diverting the pressurized air to an air outlet upon determining the patient’s inspiration by sensing a pressure of the aqueous solution within the reservoir of a nebulizer, as required by the amended claim 1. Accordingly, Goldan, Alimi, Brennan, Rutala, Sampson, Rasmussen, and Denyer, whether considered alone or in combination, fail to teach or suggest such claim limitations and thus cannot render obvious independent claim 1 or its dependents.

This argument is moot in view of the teaching of Denyer and the new reference Crockford that show diverting the pressurized air to an air outlet upon determining the patient’s inspiration by sensing a pressure of the aqueous solution within the reservoir of a nebulizer, as required by the amended claim 1, as set forth in this office action. Denyer teaches deflector 13 is located in the path of the pressurized air issuing from the nozzle 12 so that the pressurized air is deflected laterally so as to pass beneath a baffle 14. Further, Crockford teaches deflector 113 is located in the path of the pressurized air issuing from the nozzle 112 so that the pressurized air is deflected laterally so as to pass beneath a baffle 114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611